Citation Nr: 0826389	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for migraines.

2.  Entitlement to a disability evaluation in excess of 30 
percent for hiatal hernia.

3.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral disc disease.

4.  Entitlement to a disability evaluation in excess of 10 
percent for undiagnosed systemic disease.

5.  Entitlement to a compensable disability evaluation for 
idiopathic thrombocytopenia (ITP).

6.  Entitlement to a compensable disability evaluation for 
right index finger fracture.

7.  Entitlement to a compensable disability evaluation for 
lymph node biopsy scars.  

8.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served a period of active duty for training from 
November 1983 to May 1984 and on active duty from December 
1985 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  During the pendency of the 
veteran's appeal, his claim folder was transferred to the RO 
in Atlanta, Georgia. 

The veteran's case was certified on appeal in August 2007.  
The veteran has submitted a substantial amount of evidence, 
all of it outside the 90-day period allowed in 38 C.F.R. 
§ 20.1304 (2007).  However, there is good cause for the Board 
to review the evidence.  Further, the veteran's 
representative has submitted a waiver of consideration of the 
evidence by the agency of original jurisdiction.  
Accordingly, the evidence will be considered by the Board in 
its appellate review.  

The veteran's spouse submitted a letter that was received in 
May 2008.  The letter states that the veteran's condition is 
such that he should not be left at home alone.  The Board 
finds that this letter raises an issue of entitlement to 
special monthly compensation for aid and attendance and/or 
housebound.  

The veteran was afforded a VA mental disorders examination in 
January 2006.  He was given a diagnosis of adjustment 
disorder with depressed mood.  The examiner stated that the 
diagnosis was not related to the veteran's military 
experiences.  However, the examiner did state that the 
diagnosis was related to the current personal stresses in the 
veteran's life, to include his several physical disorders.  
The report raises an issue of entitlement to service 
connection on a secondary basis.  

As the special monthly compensation, and secondary service 
connection issues have not been developed or certified on 
appeal, they are referred to the RO for such further 
development as may be necessary.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in June 2008.  The motion 
was granted in July 2008.


The issue of entitlement to total disability evaluation based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's migraine headache disability is manifested 
by daily headaches but with migraines headaches on average of 
once a month.  

2.  The veteran's hiatal hernia disability is manifested by 
multiple bowel movements a day, characterized as diarrhea, 
with heartburn, and reflux.  There is no evidence of weight 
loss associated with the hiatal hernia, vomiting, 
hematemesis, melena, or moderate anemia.  

3.  The veteran's lumbosacral disc disease is manifested by 
disc disease involving L3-L4 and L5-S1, retrolisthesis of the 
L5 on S1, facet arthritis of the lumbar spine and mild spinal 
stenosis with forward flexion between 85 and 90 degrees and a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees.

4.  The veteran's undiagnosed systemic disease is manifested 
by fatigue that is nearly constant and that restricts routine 
daily activities to less than 50 percent of pre-illness level 
from February 1, 2005.  

5.  The veteran's undiagnosed systemic disease is manifested 
by fatigue that is nearly constant and is so severe as to 
restrict routine daily activities almost completely and 
occasionally preclude self-care from January 28, 2008.

6.  The veteran's ITP is manifested by platelet counts over 
100,000 from February 1, 2005, to July 20, 2006.  His ITP is 
manifested by platelet counts between 20,000, and 70,000 from 
July 20, 2006.

7.  There is no residual of the veteran's fracture of the 
right index finger except for a subjective complaint of pain 
with cold weather.

8.  The veteran's biopsy scars are superficial, well healed, 
nonadherent, stable, and are not painful and do not present 
any limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, 
Diagnostic Code 8100 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.7, 4114, Diagnostic Codes 7319, 
7346 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45., 4.59, 
4.71, 4.71a, Diagnostic Code 5243 (2007).

4.  The criteria for an evaluation of 60 percent, undiagnosed 
systemic illness, from February 1, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.317, 4.7, 
4.88b Diagnostic Code 6354 (2007).  

5.  The criteria for an evaluation of 100 percent, 
undiagnosed systemic illness, from January 28, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.317, 4.7, 4.88b Diagnostic Code 6354.  

6.  The criteria for an evaluation of 70 percent for 
idiopathic thrombocytopenia, from July 20, 2006, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 
4.117 Diagnostic Code 7705.  

7.  The criteria for a compensable disability evaluation for 
right index finger fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5225, 5229 (2007).

8.  The criteria for a compensable disability evaluation for 
lymph node biopsy scars have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.118 Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran initially served in the U. S. Marine Corps 
Reserve.  He later served on active duty in the Marine Corps 
from December 1985 to January 2005.

A review of his service treatment records (STRs) reflects 
that he was treated for an avulsion fracture of the base of 
the palmar middle phalanx in October 1989.  The STRs do not 
reflect any residuals at any time.  The veteran was also 
extensively evaluated for an episode of idiopathic 
thrombocytopenia (ITP) beginning in 2001.  He was later 
diagnosed with common variable immunodeficiency.  He was also 
diagnosed with headaches, and degenerative disc disease (DDD) 
of L5-S1, and a hiatal hernia.  The veteran had lymph node 
biopsies of the abdomen and left axilla.  He was also treated 
for chronic fatigue.

The veteran was first evaluated for his ITP after he 
developed significant bruises on his body.  Laboratory 
studies confirmed abnormal blood values, to include a 
platelet count of 79,000 in January 2002.  His platelets were 
up to 209,000 by the middle of January 2002.  The veteran 
continued to experience complaints of fatigue and headaches 
and underwent further evaluation at several private 
facilities near his base.  He also was transferred to 
Bethesda Naval Medical Center for evaluation in June 2003.  

The veteran was afforded a Benefits Delivery at Discharge 
(BDD) VA examination in November 2004 in anticipation of his 
retirement from service and VA disability compensation claim 
of February 2005.  The examiner noted a thorough review of 
the extensive STRs.  The examiner said that the veteran's ITP 
had resolved without treatment.  He also noted that the 
veteran had undergone biopsies of lymph nodes in the left 
axilla and abdomen.  The veteran complained of bitemporal 
headaches on a chronic daily basis and had at least three 
typical migraine headaches over the past 18 months.  The 
examiner noted the fracture of the right index finger in 1989 
with no residuals.  The veteran was said to have served in 
Southwest Asia and developed a chronic diarrhea.  A recent 
colonoscopy showed no abnormality.  The veteran was noted to 
have a hiatal hernia and gastroesophageal reflux disease 
(GERD).  This was said to not be a cause of any major 
symptomatology and the veteran was on no treatment program 
for his problem.

The examiner noted that the veteran had a history of sciatica 
in the past but this was not a current problem.  The veteran 
reported daily back discomfort on a 3-4/10 basis that 
sometimes was a 9/10 with sudden movement.  He said he would 
lose 100 percent of his low back motion at those times and 
this could last for a day.  He would treat himself with rest 
and oral narcotic preparation.  He said he took pain 
medication once very two weeks.  The veteran said he had 8 to 
12 bowel movements a day that varied in consistency.  

The examiner noted that the veteran was right handed.  The 
veteran was able to stand erect and had a normal gait.  He 
could walk on his toes and heels and squat without 
difficulty.  The examiner stated that there was a 14-
centimeter (cm) anterior abdominal operative scar at the site 
of the veteran's diagnostic laparotomy.  It was well healed 
with no definite hernia formation in the scar.  There was 
also a well healed operative scar from the lymph node biopsy 
in the left axilla.  The examiner said there was no 
abnormality of the right index finger.  All fingers of the 
right hand could be approximated to the palmar crease and 
there was no loss of motion in the metacarpophalangeal (MP) 
or interphalangeal (ITP) joints of the finger.  The grasp 
strength in the right hand was excellent.

In regard to the lumbosacral spine the examiner said straight 
leg raising to 90 degrees was negative.  There was no muscle 
spasm or spinous process tenderness.  The veteran had flexion 
to 85 degrees, extension to 30 degrees, left and right 
lateral flexion to 30 degrees and left and right rotation to 
35 degrees.  All movements were performed slowly, carefully, 
and without signs of obvious discomfort.  The examiner said 
there was no psychiatric condition.  The pertinent diagnoses 
were:  spontaneous ITP of undetermined etiology, now 
apparently resolved, the veteran reported his platelet count 
would wax and wane but he was on no treatment; common 
variable immunodeficiency syndrome of undetermined etiology, 
no treatment; past history of fracture, right index finger, 
no abnormal findings; history of hiatal hernia with GERD, 
relatively asymptomatic and no treatment; DDD of the 
lumbosacral spine, chiefly at the L5-S1 level; chronic daily 
headaches, migraine syndrome under treatment, and chronic 
diarrhea, following service in Southwest Asia, etiology 
unknown.  

The RO issued an initial rating decision in March 2005.  The 
veteran was granted service connection for the issues on 
appeal as follows:  undiagnosed system disease, 10 percent 
disabling, lumbosacral DDD, 10 percent disabling, migraines, 
10 percent disabling, fracture of the right index finger, 
noncompensable, hiatal hernia, GERD, and irritable bowel 
syndrome (IBS), noncompensable, ITP and common variable 
immunodeficiency, noncompensable, and lymph node biopsy scars 
of the left axilla and right retroperitoneal preaortic nodes, 
noncompensable.  The effective date for service connection, 
and the respective disability evaluations, was February 1, 
2005, the first day following the veteran's retirement from 
service.

The veteran disagreed with the disability percentages 
assigned to the above disabilities in August 2005.  

The veteran and his wife testified at a hearing with the 
Decision Review Officer in November 2005.  The veteran said 
he did not believe his BDD examination was accurate as to his 
overall condition.  The veteran said that he had continual 
body aches, exhaustion and generally not feeling well.  He 
said that any type of physical activity wiped him out.  He 
testified about how he had undergone extensive evaluations 
but no diagnosis had been provided.  In regard to his back 
the veteran said he could not do the thing he used to do.  He 
described recreational activities for the most part.  He said 
he would have pain if he moved funny.  He further testified 
that he had headaches every day and they sometimes developed 
into migraines.  He said he had bad headaches about once a 
month.  He said he would sometimes go a month without one but 
the average would be once a month.  The veteran said he took 
medication for his daily headaches.  He said if he did not, 
they could progress to a migraine.  The veteran said his 
medications provided good relief for his headaches.  The 
veteran said there was no change in his right index finger.  

The veteran also said he had been prescribed medication to 
treat symptoms of his hiatal hernia/GERD/IBS.  He took the 
medication about 30 minutes before eating to reduce the 
symptoms.  The medications did not eliminate the symptoms but 
helped.  In regard to his ITP the veteran noted it had been 
evaluated and that it was felt to be an undiagnosed illness.  
He said he had been evaluated at several major facilities 
with no resolution.  In regard to his biopsy scar for the 
left axilla, the veteran said he had no feeling on the back 
side of his left arm.  He said it had been that way since the 
surgery.  He said he had full motion of the arm, just no 
feeling.  The scar itself did not hurt.  The veteran did say 
that his abdominal scar would swell up and itch.  

Associated with the claims folder are VA treatment records 
for the period from July 2005 to January 2006.  The veteran 
was followed for lymphadenopathy.  Many of the entries 
related to the evaluation of that condition.  In July 2005 he 
reported having headaches that would start in the morning and 
get worse by the afternoon.  He also had migraine headaches 
that were different than the daily headaches.  He experienced 
nausea and vomiting, blurred vision, scotomas, and zig zag 
lines with his migraines.  He had experienced 6 in the past 6 
months.  The veteran was found to have a platelet count of 
186,000 in August 2005.  The veteran was diagnosed with 
chronic fatigue syndrome (CFS).  An entry from September 2005 
said that the veteran should be put in for total disability.  
The entry did not contain an explanation for the comment or 
note any problems with employment.  

The veteran underwent a neuropsychological evaluation in 
December 2005.  This included psychological testing.  The 
veteran and his daughter reported several instances of his 
entering an interstate highway going the wrong way or driving 
in the wrong gear.  He limited his driving to short trips.  
He said he experienced dizziness in the shower.  The veteran 
also said that he sometimes would make a purchase at a store 
but by the time the clerk had returned with his change he 
might forget about his money and having made the purchase.  
The veteran's daughter said he sometimes would be up at night 
and wander through the house.  Some of the events described 
occurred 3-5 times and a week and the wandering 1-2 times a 
month.  

The examiner said that the psychological test results were in 
the average range and there was no evidence of memory 
problems or any other cognitive difficulties.  No Axis I 
diagnosis was provided.

The veteran's platelets were assessed in July, August, and 
September 2005, and January 2006 as 187,000, 186,000, 
201,000, and 191,000, respectively.

The veteran was afforded several VA examinations in January 
2006.  At his gastrointestinal (GI) examination the veteran 
said he had no difficulty swallowing.  He often experienced 
indigestion.  He took Tums as needed.  He had been prescribed 
medication but said he did not take it regularly.  His 
appetite was said to be good and his weight stable.  The 
veteran did report chronic diarrhea.  He said he continued to 
have 6-8 bowel movements a day.  The veteran did not 
experience melena, hematemsis, or hematochezia.  Hematochezia 
is the passage of blood through the feces.  Gregory v. Brown, 
8 Vet. App. 563, 566 (1996).  The examiner reported that the 
veteran had "basically" not worked since he retired from 
service.  The examiner noted that the veteran had a history 
of ITP.  The veteran reported his recent platelet counts had 
been normal.  He had not required medication or other 
treatment for the disorder.  The veteran also reported he had 
been told he had common variable immunodeficiency although a 
definitive diagnosis had not been made.  The veteran also 
reported chronic difficulty with fatigue.  

The pertinent diagnoses were ITP, cleared, undiagnosed 
systemic disease characterized by chronic fatigue and 
lymphadenopathy, GERD and chronic diarrhea that the examiner 
said was as least as likely as not secondary to IBS.  The 
examiner added that the veteran was unemployed.  The veteran 
said he did not work because of his chronic fatigue.  The 
examiner said the veteran was able to engage in activities of 
daily living without restriction.  

The veteran's right index finger was also examined.  He said 
he experienced pain in the finger in cold weather.  He would 
feel better by warming his hand and the pain would last for 
about one hour.  The veteran said his finger injury did not 
interfere with his use of his right hand.  The examiner said 
the right index finger was rotated counter clock wise about 
12 degrees.  Sensory and motor findings were said to be 
normal.  The examiner said that, on initial testing, there 
was pain with passive manipulation of the finger.  This was 
not repeatable.  The individual joints -metacarpophalangeal 
(MP), proximal interphalangeal (PIP), and distal (terminal) 
interphalangeal (DIP) - were nontender.  The examiner said 
there was a range of motion for the MP joint of 0-45 degrees, 
the PIP joint of 0-128 degrees, and the DIP joint of 0-23 
degrees.

The veteran was able to make a normal fist and approximate 
his fingertips to the thumb without difficulty.  The examiner 
said that an x-ray of the right index finger was normal.  The 
diagnosis was status post fracture of the right index finger 
with slight rotational deformity of 8 degrees counter clock 
wise.  The examiner said he could not estimate function in a 
flare-up without undue speculation.  Finally, he said there 
was mild incapacity with regard to the finger as noted but 
only in cold weather.

The veteran's biopsy scars were also examined.  The veteran 
denied any pain or tenderness but did experience internal 
itching at the abdominal scar site.  He denied being 
incapacitated at any time as a result of the scar.  He was 
able to function independently in his activities of daily 
living, transfers, and ambulation in regard to his scars.  
The examiner said there was a 5-inch by 1/4-inch scar on the 
mid-abdomen from above the umbilicus to the pubic region.  It 
was hypopigmented, well healed, smooth, flat, and stable.  
There was no adherence to the underlying tissue and no pain.  
The texture was normal with that of the surrounding skin.  
There was no limitation of motion associated with the scar 
and no disfigurement.  The veteran was also noted to have a 
scar in the left axilla that was 2-inches by 1/4-inch.  The 
scar was hypopigmented, well healed, smooth, flat, and 
stable.  There was no adherence to underlying tissue and no 
pain.  The texture was normal with that of the surrounding 
skin and did not present any limitation of motion.  There was 
no disfigurement.  

In regard to the veteran's DDD of the lumbosacral spine he 
reported that had pain in the lumbar area about 20 percent of 
the day but this varied.  He said if he tried to do physical 
activity such as walking in the mall or going down stairs he 
would have pain all day.  This was particularly true with 
sudden movement.  There was rare radiating pain down the leg 
when reaching for something while standing.  He said that 
rest sometimes relieved his pain.  His pain was worse when 
prone.  He said the last time he experienced sudden pain was 
the day prior to the examination.  He reported that he had to 
go to bed for a whole day, sometimes twice a month, for pain 
relief.  He said he had done this as much as 30 times in the 
last 12 months.  The veteran said he did all activities of 
daily living without assistance.  The veteran had not been 
employed since his retirement.  He said he was not able to 
work because of his low back pain.  The examiner also said 
the veteran had no flare-ups other than as noted with unusual 
movement.

The examiner said the veteran's gait was within normal 
limits.  Straight leg raising was normal in the sitting and 
supine positions.  The veteran did complain of a stretching 
sensation when extending his right leg.  The examiner said 
that, when the veteran was prone, right knee flexion caused 
pain and/or a pulling sensation in the lumbar area.  The 
veteran had forward flexion to 90 degrees without pain.  The 
veteran said he was unable to do this without bracing his 
hands on his thighs.  He then repeated the test with his 
hands on the thighs and had flexion to 26 degrees.  There was 
no change after repetitive motion.  He had extension to 18 
degrees and to 26 degrees after repetitive testing.  He had 
left lateral flexion to 24 degrees and right lateral flexion 
to 16 degrees.  He had left lateral rotation to 44 degrees 
and right lateral rotation to 30 degrees.  The measured 
ranges of motion were with the greater range after repetitive 
testing.  The examiner said there was no complaint or 
evidence of pain noted during the testing.

The examiner said there was no evidence of atrophy and no 
areas of localized weakness.  There was a suggestion of 
muscle weakness in the gluteus medius area.  The examiner 
stated that no lumbar pathology was found on examination.  
The examiner noted the results of an MRI of May 2003 to show 
retrolisthesis of L5 on S1, lumbar disc disease involving L3-
L4 and L5-S1, facet arthritis of the lumbar spine, and mild 
spinal stenosis due to lumbar disc disease.  

The veteran was afforded a VA neurology examination.  The 
veteran said he awoke with a headache every day.  This 
sometimes progressed to a full migraine.  Sometimes the 
morning headache resolved in an hour or two, other times it 
lasted all day.  The veteran reported 4-5 severe headaches in 
the last 6 months.  He said he would experience severe, 
generalized throbbing with phono/photophobia, nausea, and 
vomiting.  The headaches would incapacitate him.  He said his 
legs sometimes would go numb from the waist down.  He said he 
had fallen in the past but not in the last year.  The 
examiner said the veteran had a normal gait and station with 
good heel/toe/tandem walk.  The motor examination was 5/5 
with normal tone, bulk, dexterity, and coordination.  The 
sensory examination was intact to temperature and vibration.  
The veteran had 2+ reflexes that were equal.  

The examiner said that the daily tension type headaches were 
not that debilitating.  The veteran had prostrating migraine 
headaches 5-6 times in the past 6 months.  There were no 
neurological deficits related to the lumbar spine.  The 
examiner said that he could not estimate any additional 
functional impairment during a flare-up without resorting to 
speculation.  The examiner stated he could not detect any 
objective evidence of weakness, incoordination, fatigue or 
lack of endurance.  

The veteran was also afforded a mental health examination in 
January 2006.  The veteran and his daughter were interviewed 
for the examination.  The veteran said he had gotten lost 
while driving in a town he knew very well.  He also reported 
getting confused in his own home.  He said he sometimes got 
up in the middle of the night and wandered through the house 
but would not remember doing so.  He would drive only if his 
wife or daughter were with him.  The daughter said the 
veteran sometimes got her name and her mother's name 
confused.  The veteran reported that he was unable to work 
due to physical limitations.  The examiner said the veteran 
was able to perform activities of daily living unaided.  The 
veteran was also noted to enjoy woodworking and had an 
extensive social network.  The examiner administrated a mini-
mental status examination and said no cognitive deficits were 
identified.  

The Axis I diagnosis was adjustment disorder with depressed 
mood.  The examiner stated that this was an acute and 
intermittent condition.  He said the adjustment disorder 
appeared to be related to the current personal stresses in 
the veteran's life.  The examiner noted that the veteran was 
currently unemployed but said there were no industrial 
problems identified during the veteran's working years.  

The RO increased the disability evaluations for his headaches 
as well as his hernia, GERD, and IBS to 30 percent in 
November 2006.  The increased evaluations were effective from 
February 1, 2005.

The veteran submitted a statement and medical records in 
February 2007.  He reported that he had another lymph node 
biopsy surgery.  He also reported that he was pending further 
review of his medical status at the Mayo Clinic.  The veteran 
also said that he had evidence to show that his platelet 
count had fallen to between 70,000 to 100,000.  The evidence 
submitted included a copy of the results of computed 
tomography (CT) scans of the chest, abdomen, and pelvis dated 
in October 2006.  The results did show several areas of 
enlarged lymph nodes.  

He included an oncology report, with laboratory studies, from 
Tift Regional Medical Center, for the period from July 2006 
to November 2006.  A July 2006 test showed the veteran's 
platelets to be 68,000 while they were 86,000 in September 
2006.  A November 2006 oncology note reported that the 
veteran complained of a number of symptoms to include 
intermittent headaches, fevers, abdominal pains, and low back 
pains.  He also complained of arthralgias, myalgias, 
insomnia, anorexia, episodes of watery explosive diarrhea and 
incontinence, reflux symptoms, persistent weakness and 
fatigue, and decrease exercise tolerance.  The lymph node 
biopsy was said to show reactive lymphadenitis.

The note went on to recite the veteran's detailed medical 
history and the lack of a particular diagnosis to explain his 
condition.  The note added that there was nothing from a 
specific physiologic perspective that they could direct 
treatment at for the present.  

The veteran's case was certified on appeal to the Board in 
August 2007.  The veteran submitted additional medical 
evidence several times directly to the Board after that date.

He initially submitted a VA Form 21-4142, Authorization for 
Release of Information, for records from the Mayo Clinic and 
Phoebe Cancer Center in November 2007.  However, it appears 
from later submissions that the veteran submitted the records 
himself.  He included a letter from A. Moreno-Aspitia, M.D., 
from the Mayo Clinic, dated in August 2007.  Dr. Moreno-
Aspitia reported that their evaluation showed the veteran to 
have leukopenia with lymphopenia and severe thrombocytopenia 
with a platelet count of about 22,000.  He received 
intravenous immunoglobulin over 5 days.  His platelet count 
improved from 20,000 to 136,000.  The remainder of the letter 
was a detailed recounting of the evaluations done to assess, 
and identify, the veteran's condition.  He said a diagnosis 
of atypical lymphoid hyperplasia was determined.  He also 
said that, after an extensive evaluation, it could be 
concluded that the veteran had an autoimmune thrombocytopenia 
that had responded well to intravenous immunoglobulin 
therapy.  He also had an atypical lymphoid hyperplasia that 
affected the intrathoracic, intrabdominal and cervical lymph 
nodes.  He recommended that the veteran be placed on steroids 
over the next 2 to 4 months for treatment of the atypical 
lymphoid hyperplasia.  

The veteran also submitted a letter from C. R. Jani, M.D., of 
the Phoebe Cancer Center, dated in October 2007.  Dr. Jani 
said that the veteran had been diagnosed with generalized 
lymphadenopathy, immune thrombocytopenia, and leukopenia with 
a platelet count of less than 20,000.  He also said the 
veteran was currently on steroids.

Records from the Mayo Clinic, for the period from July 2007 
to August 2007, were associated with the claims folder.  The 
records contain several specialty evaluations of the veteran 
that were done to identify his underlying medical condition.  
These included such areas as infectious disease, neurology, 
rheumatology, and neuropsychological.  A neurology report 
noted that the veteran described having headaches.  He 
described his discomfort as throbbing.  He sometimes 
experienced photo/phonophobia, nausea and vomiting.  He had 
been placed on Topamax approximately a year earlier with 
significant benefit.  The veteran also said he experienced 
daily headaches that could last for hours.  The veteran said 
he had problems with his short-term memory but the examiner 
said the veteran scored within the normal range in testing 
for a cognitive deficit.  

A rheumatology consult noted the veteran had had an episode 
of thrombocytopenia that had resolved.  The veteran 
complained of diffuse pain.  It was worse in his hands and 
feet and would get worse as the day went on or with increased 
activity.  The veteran said his low back was the site of most 
discomfort.  He said he would have to roll onto his side to 
get out of bed.  He said he had to severely limit his 
activities for fear of aggravation of his back pain.  The 
examiner said the veteran's lumbar motion was mild-to-
moderately limited due to pain.  Reflexes were active and 
symmetrical.  

Dr. Moreno-Aspitia provided a report on July 12, 2007.  He 
noted that the veteran's platelet count was 20,000.  He said 
the platelet count was as low as it had been.  He stated that 
intervention was needed because of an increased risk of 
bleeding.  The veteran was to receive intravenous 
immunoglobulin.  A follow-up report, dated July 18, 2007, 
noted that the veteran's platelet count had improved to 
136,000.  

The veteran had a neuropsychological assessment, to include 
testing, in July 2007.  The veteran and his spouse reported 
that he began to experience cognitive symptoms that started 
with the onset of his symptoms in 2001.  At first they 
involved occasional, episodic memory loss or momentary 
confusion.  The frequency of the occurrences had increased.  
About 2 years earlier the veteran began to have more bad days 
than good days.  He currently complained of losing his train 
of thought in the middle of tasks or conversations.  He 
reported going from one room of the house to another and 
forgetting why went to the other room.  He also said that he 
would forget information events rapidly but his remote memory 
was intact.  He had recently stopped driving after incidents 
where he hit a parked car and was ticketed for driving down 
the wrong side of the street.  He managed his medications and 
finances without difficulty.  The veteran said he spent his 
time making models, woodworking, and working puzzle books, 
but often could not tell his wife what he had done during the 
day.  

The veteran had difficulty sleeping and would walk around the 
house or watch television.  His spouse said he had 
demonstrated significant behavior and personality changes in 
the last 9 months.  The veteran reportedly had had frequent 
spells characterized by staring, slurred speech, stuttering, 
or confusion such as getting lost in his home.  His spouse 
said the veteran was "not himself" at such times and was 
amnesic afterwards.  She also said he had become violent or 
threatening on four occasions.  

The examiner noted that testing showed the veteran to have a 
mild cognitive dysfunction characterized by variable 
performances on several test measures.  The examiner said 
that the cognitive deficits tended to be manifested more on 
verbal tasks and this appeared to be a lifelong pattern and 
did not likely reflect an acquired lateralized cerebral 
dysfunction.  The examiner also said that the veteran 
demonstrated normal retention of newly learned information on 
formal testing.  Although he had difficulty in recalling 
unorganized list information, his ability to recognize this 
information after a delay was within normal limits for his 
age.  The examiner said that the veteran's reported memory 
problems in everyday activities more likely reflected a 
primary attention disorder rather than impaired memory.  

A final evaluation noted that the veteran had a platelet 
count of 94,000 on July 30, 2007.

The veteran submitted treatment records from Phoebe Cancer 
Center for the period from May 2006 to March 2008.  The 
records primarily relate to evaluation of the veteran's 
continued lymphadenopathy.  The veteran was admitted to 
Phoebe Putney Memorial Hospital for evaluation and 
observation in December 2006.  He presented to the emergency 
room with agitation and aggressiveness.  He was hospitalized 
for several days and released.  

The treatment entries reported the continued efforts to 
diagnose the reason for the veteran's lymphadenopathy.  The 
veteran was also started on a course of steroids, as 
recommended at the Mayo Clinic, in September 2007.  The 
several entries note the veteran to complain of fatigue and 
inability to function.  An entry from November 2007 noted 
that the thrombocytopenia had resolved and the veteran's 
fatigue improved.  Another note, from 10 days later, noted 
that the veteran was not feeling as well as he had been 
tapered in his dosage of steroids.  An entry, dated January 
28, 2008, noted that the veteran complained of fatigue.  He 
said he could not do his daily activities and was mainly in 
bed.  His spouse said that it felt that the veteran was back 
to "square one" at times.  It was noted that he had been 
off steroids since December 2007.  

Included in the records was a report from the Mayo Clinic, 
dated March 4, 2008.  The report was a review of the 
veteran's medical history and attempts to define and 
diagnosis his medical condition.  It was noted that the 
veteran had a platelet count of 20,000 in 2007 and that this 
improved with steroid treatment so that his level was over 
100,000.  His steroid treatment ended in December 2007.  The 
veteran now had a platelet count of 63,000.  There was no 
evidence of mucosal bleeding.  

Dr. Jani provided a statement, dated March 8, 2008.  He said 
the veteran had been diagnosed with generalized 
lymphadenopathy.  He had severe thrombocytopenia, secondary 
to immune process and was currently being treated with 
Rituxan.  He said the veteran's performance status was poor 
and the prognosis was poor based on the clinical situation, 
lack of energy, and ability to perform daily activities 
because of generalized constitutional symptoms.  Dr. Jani 
said that, based on these facts, the veteran was currently 
totally disabled.  

A review of the laboratory data for the period of records 
shows that the veteran's platelet count has varied widely 
from a range of 190,000 to a low of 21,000 between May 2006 
and February 2008.  The veteran had values of 37,000, 21,000, 
and 96,000 during September 2007.  His platelet count was 
above 100,000 after that until February 2008 where he was 
noted to have a count of 83,000.  The records attribute the 
increase the steroids.  

The veteran submitted evidence of an award of disability 
benefits from the Social Security Administration (SSA) in 
April 2008.  The SSA notice letter, dated in April 2008, 
found that the veteran was totally disabled as of January 1, 
2007.  The SSA also found that the veteran's medical 
condition was not such as to preclude him from performing 
some types of work prior to that date.  The SSA letter listed 
the sources of evidence considered in their decision.  The 
sources are all represented in the records contained in the 
claims folder.  Moreover, the veteran stated that the SSA 
found him to be totally disabled based on the same records 
used by VA.  

The veteran's spouse submitted a letter that was received in 
May 2008.  She noted the number of medical facilities that 
had evaluated the veteran, the large number of tests 
conducted, the various diseases/disorders that were suspected 
and that the fact that no definitive diagnosis has been 
determined.  She said that recent studies had again showed a 
number of enlarged lymph nodes.  She also said that she was 
not able to quit her job to stay home with the veteran but 
his condition was now to the point where he should not be 
left at home alone.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

The veteran's claim for higher evaluations for the issues on 
appeal is an original claim that was placed in appellate 
status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Migraines

The veteran's migraines are evaluated as 30 percent disabling 
under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2007).  A 30 
percent evaluation is assigned where there are characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  A 50 percent evaluation is 
warranted with very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.  Id.  

The veteran's symptomatology does not rise to the level of 
the criteria for a 50 percent evaluation at any time during 
the pendency of the appeal.  The veteran does have daily 
headaches; however, they clearly are not prostrating and 
prolonged.  In fact, some days the headaches go away after a 
short time with the use of medication.  The most favorable 
evidence is the veteran's expression of a prostrating 
headache on average of once a month at the time of his VA 
neurology examination in January 2006.  

A review of the VA and private medical records does not 
reflect a higher frequency of severe headaches.  Nor does the 
veteran allege that there is an increased frequency.  The 
latter private medical records do show the veteran to 
continue to receive prescription medications for his 
headaches but they are not referenced as being a major 
problem or of such severity that would warrant a higher 
disability evaluation.  The records document the veteran as 
continuing to have headaches at a frequency, and severity 
that was unchanged.

B.  Hiatal Hernia/GERD/IBS

The veteran's GI disability has been evaluated under 
Diagnostic Code 7319.  38 C.F.R. § 4.114 (2007).  Diagnostic 
Code 7319 is used to evaluate disabilities involving 
irritable colon (bowel) syndrome.  A 30 percent evaluation is 
the maximum schedular evaluation available under this 
diagnostic code.  It is assigned for symptoms that involve 
severe diarrhea or alternative diarrhea and constipation with 
more or less constant abdominal distress.

Diagnostic Code 7346 provides criteria to evaluate 
disabilities of a hiatal hernia.  A 30 percent evaluation is 
for consideration with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain that is 
productive of considerable impairment of health.  38 C.F.R. 
§ 4.114.  A 60 percent evaluation is warranted for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  Id.  

The Board notes that VA regulations provide, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2007).

There is no separate diagnostic code for GERD.  Such 
disabilities are rated as analogous to another disability.  
See 38 C.F.R. § 4.20 (2007).  

As noted, 38 C.F.R. § 4.114 governs the ratings for the 
digestive system.  The regulation provides that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
The regulation provides that a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  The veteran's three GI-
related disabilities come under the reach of this regulation.  
Thus, he can only receive one disability evaluation.

In this case, the veteran has already received a 30 percent 
evaluation, the Board must look to determine if his 
symptomatology is sufficient to warrant a 60 percent 
evaluation for a hiatal hernia under Diagnostic Code 7346.

The evidence of record does not support a 60 percent 
evaluation under Diagnostic Code 7346 at any time.  The 
veteran does not have pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia that is 
attributable to his service-connected GI disability.  The 
veteran's disability is manifested by several bowel movements 
a day, characterized as diarrhea.  He also has heartburn with 
some reflux.  He has complained of a lack of appetite at 
times; however, the objective evidence of record does not 
reflect weight loss that is attributed to his GI-related 
disability.  Especially a weight loss as defined at 38 C.F.R. 
§ 4.112.  Thus there is no basis for a higher evaluation.

C.  Lumbosacral Disc Disease

The regulations used to evaluate the various spine 
disabilities are codified at 38 C.F.R. § 4.71a (2007).  Other 
than a disability involving intervertebral disc syndrome 
(IVDS), the different disabilities are evaluated under the 
same rating criteria.  The spine diagnostic codes are as 
follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the general rating formula for diseases and injuries of 
the spine, (For diagnostic does 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The veteran's disability has 
been evaluated as 10 percent disabling under Diagnostic Code 
5243.  A 10 percent evaluation is applicable where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a.

A 20 percent evaluation is for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation will 
be assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned where there is evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation 
will be assigned for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a.

The rating criteria direct that IVDS be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Explanatory notes for the criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a.

A 20 percent disability evaluation is warranted with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent disability evaluation is applicable where there are 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation requires incapacitating episodes of 6 
weeks in the last 12 months.

In addition, several notes outline addition guidance for 
applying the rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2007).

In evaluating the veteran's lumbosacral disc disease, the 
Board finds that there is no basis for a higher evaluation.  
The veteran's range of motion for flexion of the lumbar spine 
was to 85 degrees at his examination in November 2004.  His 
combined range of motion was to 245 degrees at that time.  
Thus he satisfied the criteria for a 10 percent disability 
evaluation.  

The veteran had less of a range of motion, in some planes, at 
the time of his examination in January 2006.  At that time 
the examiner said the veteran had flexion to 90 degrees, 
without pain.  The veteran later repeated the motion, with 
his hands on his hips.  He was only able to flex to 26 
degrees.  The examiner did not explain the basis for this 
change in attempting the movement and did not comment on it 
further other than to say there was no change with repetitive 
motion.  The veteran also had a decrease in the other planes 
of motion.  Including the 90 degrees of flexion with the 
other measurements, the veteran had a combined range of 
motion of 230 degrees.  As such no there is no basis for a 
higher evaluation either for limitation of flexion or 
combined range of motion.

The Board finds that the measurement of 26 degrees of forward 
flexion at the time of the January 2006 VA examination is not 
be representative of the veteran's true range of motion for 
flexion, the 90 degree measurement is.  The prior examination 
of 2004 noted flexion to 85 degrees and the veteran was 
initially able to forward flex to 90 degrees, without pain, 
in 2006.  It appears from the report that he self-limited his 
ability to move beyond the 26 degrees.  The VA and private 
medical records do not document such a dramatic change in the 
veteran's ability for forward flexion.  A July 2007 Mayo 
Clinic rheumatology consult said the veteran had mild-to-
moderate limitation of motion.  The records report complaints 
of back pain but the veteran is still noted to be able to 
perform his activities of daily living as related to his 
lumbar spine.  Moreover, the 2006 examiner noted that the 
veteran was able to perform his range of motion movements 
without pain even after his limited forward flexion.  The 
examiner provided a diagnosis of no lumbar pathology on 
physical examination.  

In light of the veteran's ability to have forward flexion to 
90 degrees, the lack of painful motion, or muscle spasm or 
guarding severe enough to result in abnormal gait or spinal 
contour, and the lack of other evidence to demonstrate that 
the veteran warrants a higher evaluation, the veteran's claim 
for a higher evaluation for his lumbosacral disc disease, 
during the pendency of his appeal, is denied.

As to the issue of incapacitating episodes they are evaluated 
using the criteria cited supra.  There is no objective 
evidence that the veteran experiences incapacitating episodes 
as defined by the regulations.  He has not been prescribed 
bed rest by a physician.  He has stated that he goes to bed 
to relieve his symptoms on his own but he has not shown that 
a physician required such bed rest.  The VA and private 
medical records associated with the claims folder also do not 
show any episodes of physician ordered bed rest.  Moreover, 
the neurology examinations performed at the Mayo clinic and 
by VA have found no evidence of neurological symptoms related 
to the veteran's disc disease to warrant consideration of a 
separate evaluation for a neurological impairment.  

In this case, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  
See 38 C.F.R. § 4.71a; see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

The results of the several VA examinations and the evidence 
in the other medical records associated with the claims 
folder do not reflect findings consistent with any of the 
above factors.  Although several of the VA examiners stated 
they could not state an opinion with certainty about any 
increase in disability during a flare-up, they did note that 
the veteran had no objective pain with his range of motion, 
and there was no objective evidence of true weakness, 
incoordination, fatigue, or lack of endurance on examination.  

D.  Undiagnosed Systemic Disease

The veteran was granted service connection for an undiagnosed 
illness based on his service in Southwest Asia.  See 
38 C.F.R. § 3.317 (2007).  His undiagnosed systemic disease 
has been evaluated as analogous to CFS under Diagnostic Code 
6354.  38 C.F.R. § 4.88b (2007).  Chronic fatigue syndrome 
symptoms, described as debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion) or a combination of other signs and symptoms, that 
wax and wane but result in periods of incapacitation of at 
least one but less than two weeks total duration per year, 
or; symptoms controlled by continuous medication warrant a 10 
percent evaluation.  A 20 percent evaluation is applicable 
where there are CFS symptoms which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  A 40 percent disability 
rating is for consideration where there are CFS symptoms 
manifested by debilitating fatigue, cognitive impairments, or 
other impairments such as inability to concentrate, 
forgetfulness, confusion or a combination of other signs and 
symptoms, which are nearly constant and restrict routine 
daily activities to 50 to 75 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
per year.

A 60 percent evaluation requires symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  A 100 percent evaluation is for 
symptoms of CFS that are nearly constant and so severe as to 
restrict routine daily activities almost completely and which 
may occasionally preclude self-care.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, 
Note.

The medical evidence clearly documents the veteran's 
complaints of fatigue throughout the pendency of his appeal.  
The veteran testified in November 2005 that he experienced 
continual body aches, exhaustion, and generally not feeling 
well.  He said that any type of physical exertion would wipe 
him out.  This could be from filling a couple of boxes with 
stuff or taking the trash out.  

The veteran has also maintained that he experienced a number 
of cognitive defects such as forgetfulness, driving the wrong 
way on a road, and wandering through his house.  His spouse 
and daughter have provided additional information regarding 
such episodes.  However, objective psychological testing has 
not found his cognitive abilities to be impaired and 
described them as average.  

Several VA examination reports from January 2006 noted that 
the veteran was able to perform his activities of daily 
living without any trouble.  It was also noted that the 
veteran drove, engaged in woodworking, and had a wide social 
network.  The Mayo Clinic records also noted complaints of 
fatigue but did not detail any specific restrictions of 
activities until a neuropsychological evaluation of July 20, 
2007, that reported the veteran had stopped driving after he 
had been involved in two incidents.  

The Board finds that the veteran's symptomatology warrants a 
60 percent evaluation from the date of his claim, February 1, 
2005.  The veteran has not worked since his retirement.  His 
fatigue is well documented in his medical records and the 
various examination reports.  The veteran was able to perform 
a number of activities during this period but was limited by 
his fatigue.  Although the veteran testified he would be 
wiped out from a simple task of taking out the trash, he was 
still able to drive and go out during that same period.  
Moreover, no medical evaluation found his activity level to 
be as restricted as contended by the veteran.  He was able to 
attend to his daily activities.  Thus, the Board believes the 
evidence more closely approximates a restriction of the 
veteran's activities of 50 percent of his pre-illness levels.  

The evidence of record also shows an increase in the 
veteran's symptomatology as noted in a Phoebe record of 
January 28, 2008.  He was noted to complain of a poor quality 
of life and generalized fatigue.  He said he could not do his 
daily activities and was mainly in bed.  Another entry from 
February 2008 noted a similar complaint of generalized 
fatigue, poor appetite, and poor qualify of life.  A March 
2008 Mayo Clinic report, provided to Phoebe, said the veteran 
had an Eastern Cooperative Oncology Group (ECOG) performance 
of 1-2.  

The Board notes that a score of 1 for ECOG performance means 
the individual is restricted in physically strenuous activity 
but ambulatory and able to carry out work of a light or 
sedentary nature, e.g., light house work, office work.  A 
score of 2 means the individual is ambulatory and capable of 
all selfcare but unable to carry out any work activities.  Up 
and about more than 50 percent of waking hours.  

Finally, the March 2008 letter from Dr. Jani reports that the 
veteran's performance was poor and the prognosis was poor 
based on the clinical situation, lack of energy and ability 
to perform daily activities because of generalized 
constitutional symptoms.  He said the veteran was totally 
disabled.  

The Board finds that the veteran's symptomatology warrants a 
100 percent evaluation under Diagnostic Code 6354 from 
January 28, 2008.  The evidence essentially shows that his 
fatigue is nearly constant and so severe as to restrict 
routine daily activities almost completely and may 
occasionally preclude self-care.  This assessment is 
supported by the medical evidence cited above as well as the 
May 2008 statement from the veteran's spouse regarding her 
concerns of the veteran's status of not being left alone.

E.  Idiopathic Thrombocytopenia

The veteran's ITP is evaluated as noncompensable under 
Diagnostic Code 7705.  38 C.F.R. § 4.117.  A noncompensable 
disability evaluation is assigned where there is a stable 
platelet count of 100,000 or more without bleeding.  A 30 
percent evaluation is for consideration with a stable 
platelet count between 70,000 and 100,000, without bleeding.  
A 70 percent evaluation is warranted for a platelet count 
between 20,000 and 70,000 not requiring treatment, without 
bleeding.  Finally, a 100 percent evaluation is for a 
platelet count of less than 20,000, with active bleeding, 
requiring treatment with medication and transfusions.  

The Board notes that the criteria for evaluating disabilities 
involving thrombocytopenia were amended in October 1995.  The 
final rules were promulgated in the Federal Register at 60 
Fed. Reg. 49,225-49,228 (Sept. 22, 1995).  The discussion of 
the change noted that the criteria for a 100 percent 
evaluation required that there be active bleeding.  The 
discussion further noted that when an individual with 
thrombocytopenia was actively bleeding, they would be under 
close medical supervision, unable to work, and totally 
disabled.  Further, requiring that there be active bleeding 
for a 100 percent evaluation clearly separated that 
evaluation from the lower evaluations that specifically 
require no bleeding.  60 Fed. Reg. 49,227.  

The veteran experienced bleeding during service by his easy, 
and unexplained, bruising in 2001.  The medical evidence does 
not document other episodes of bruising or actual bleeding 
since February 2005.  There were concerns of bleeding at the 
Mayo Clinic in July 2007 when another biopsy was contemplated 
and the veteran's platelet count was low; however, a thorough 
review of the Mayo and Phoebe records does not show the 
veteran as experiencing bleeding.  Further, there is no 
objective evidence of the veteran requiring a transfusion at 
any time.

The veteran's thrombocytopenia has resolved, at times, 
without requiring any treatment.  This was true primarily at 
the early stage of his appeal.  The evidence does show that 
the veteran required immuno globulin for one course of 
treatment and steroids for a second course of treatment for 
his thrombocytopenia, both in 2007.  He began a third course 
of treatment with Rituxan as noted by Dr. Jani in March 2008.  

The veteran's platelet count has varied.  The veteran's 
thrombocytopenia was relatively stable until July 2006.  
Since then, it has varied from as low as 20,000 to nearly 
200,000.  The count was well over 100,000 until July 2006 
when the Tift Regional Medical Center records documented 
counts of 68,000, and 86,000.  Laboratory results from Phoebe 
Cancer Center, for the period from January 2007 to January 
2008 show a range from 21,000 to 189,000 during that period.  
The veteran's thrombocytopenia was said to be resolved in a 
treatment entry dated January 17, 2008; however, an entry 
from March 8, 2008, reported that his platelet level was down 
to 63,000.  Two laboratory studies after that in March 2008 
recorded values of 38,000, and 56,000, respectively.  

The Mayo Clinic records noted a level of 20,000 on July 10, 
2007.  After treatment with immuno globulin, the count was up 
to 136,000, within two weeks.  However, as reflected in the 
Phoebe records, this level was not stable.

The Board finds that the veteran's thrombocytopenia satisfies 
the criteria for a disability evaluation of 70 percent from 
July 20, 2006, when the count was 68,000.  The veteran has 
required treatment three times since that date.  His 
platelets have responded to the treatment, temporarily, and 
declined after the first two courses of treatment.  Although 
he has exceeded 70,000 for his platelet count at times, that 
has been neither consistent nor stable.  As noted, he has not 
had bleeding or transfusions during the appeal period to 
satisfy the requirement for a 100 percent evaluation.

F.  Right Index Finger Fracture

The veteran's right index finger fracture is evaluated under 
Diagnostic Code 5229 for limitation of motion of the index 
finger.  38 C.F.R. § 4.71a.  The veteran is right handed and 
his disability is evaluated for the major hand.  The rating 
criteria provide for a noncompensable disability evaluation 
where this is a gap of less than one inch between the 
fingertip and the proximal transverse crease and the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees.  A 10 percent 
evaluation is for consideration where there is a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.

The veteran injured his right index finger in October 1989.  
The record contains a significant amount medical evidence 
that does not record any complaints related to the finger 
since that time.  The veteran has stated only that he 
experienced some pain in the finger during cold weather.  
Objective examination has shown a full range of motion of the 
finger, as the veteran is able to approximate the fingertips 
to the thumb and is able to make a fist which was distal to 
the proximal crease.  X-rays are negative.  There is no 
evidence of ankylosis for consideration of a disability 
evaluation under Diagnostic Code 5225.  

Further, there is no increased disability under DeLuca or 
38 C.F.R. §§ 4.40, 4.45.  The veteran does not experience any 
loss of use of the finger at any time, only some increase in 
pain during cold weather.  

In summary, the evidence of record does not support a basis 
for a compensable disability evaluation for the veteran's 
right index finger at any time since February 1, 2005.

G.  Lymph Node Biopsy Scars

The veteran's scar disability is evaluated at the 
noncompensable level under Diagnostic Code 7803.  38 C.F.R. 
§§ 4.31, 4.118 (2007).  Diagnostic Code 7803 provides for a 
10 percent evaluation where there is evidence of a 
superficial and unstable scar.  38 C.F.R. § 4.118.  An 
unstable scar is one where, for any reason there is frequent 
loss of covering of the skin over the scar.  Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue.  Note 2.

In this case the veteran has two separate scars currently 
evaluated as a single disability.  The first scar is located 
on his abdomen.  The scar was described by the January 2006 
VA examiner as 5-inches by 1/4-inch.  It was superficial but 
not unstable.  There was no pain and the scar did not adhere 
to the underlying skin.  The veteran has not alleged that his 
scar is painful, only that he experienced an itching 
sensation.  

The second scar is located in the left axilla.  The scar was 
described by the same VA examiner as 2-inches by 1/4-inch.  It 
too was superficial, well healed, and not adherent.  The 
veteran has not alleged any pain associated with this scar.  
He has alleged that he experiences a lack of feeling in the 
back of his left arm that he says has been present since his 
biopsy.  He testified to this in November 2005.  He had not 
lost any function of the left arm but said he would get his 
injections in that area because he would not feel them.  He 
did not raise this complaint with the VA examiner.  

The veteran underwent a VA neurology examination in January 
2006, and was evaluated by a neurologist at the Mayo Clinic 
in July 2007, to include nerve conduction velocity (NCV) 
testing, that involved the upper and lower extremities, that 
same month.  Neither examiner recorded a complaint of 
numbness, or a lack of feeling in the left arm as described 
by the veteran.  The Mayo Clinic report noted that the 
veteran expressed a feeling of numbness in both hands and 
feet that was not associated with any scar.  Moreover, the 
remainder of the medical records are negative for complaints 
involving the back of the upper left arm as related by the 
veteran at his hearing.  

In addition Diagnostic Code 7803, a 10 percent evaluation is 
for consideration for a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
evidence of record does not demonstrate that either scar was 
painful on examination at any time.

Diagnostic Code 7805 does not list any specific criteria for 
an evaluation.  Rather, it directs that a scar should be 
evaluated based on the limitation of function of the affected 
part.  There is no evidence of a limitation of function 
caused by either scar.  The VA examiner was explicit in his 
descriptions of the scars and made specific findings that 
there was no limitation of function associated with either 
scar.  There is no contrary medical evidence of record.

Finally, the Board notes that a 10 percent evaluation is for 
consideration for scars, other than the head, face, or neck 
that are deep or that cause limited motion, involving an area 
of 6 square inches (sq. in.) or 38.7 square centimeters (sq. 
cm.) under Diagnostic Code 7801.  The criteria for Diagnostic 
Code 7802 provide for a 10 percent evaluation where there is 
evidence that the scars are anywhere other than the head, 
face, or neck, are superficial and do not cause limited 
motion.  The scar must take up an area or areas of 144 sq. 
in. (929 sq. cm.) or greater.  38 C.F.R. § 4.118.

As previously indicated, the veteran's scars are not 
associated with underlying soft tissue damage, they do not 
limit the motion of his left arm, and they do not take up an 
area of 6 sq. in or 144 sq. in. or greater.

Upon consideration of the evidence of record, there is no 
basis to warrant a compensable disability evaluation for 
either scar at any time during the pendency of the veteran's 
appeal.  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The veteran has not worked at any time 
during the pendency of his appeal.  He retired from military 
service and was immediately granted service connection for 
the several disabilities adjudicated in this appeal.  He has 
undergone lengthy periods of medical evaluations from several 
facilities; however, he has not required hospitalization for 
his several service-connected disabilities.  There is no 
evidence that the manifestations of the veteran's service-
connected disabilities are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see 
also Bagwell v. Brown, 9 Vet. App. 237 (1996).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
any increase in disability evaluation beyond those already 
identified in this decision.  The veteran has been assigned 
increased evaluation from the dates that first demonstrated 
the increase in disability.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present case, the veteran's claim was evaluated while 
he was still on active duty.  The RO wrote to him in 2004 to 
advise him of the evidence required to substantiate his claim 
for service connection.  He was advised to submit evidence 
showing a diagnosis and treatment for the claimed disability.  
The letter also advised the veteran of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was asked 
to submit any medical evidence in his possession.

The veteran's claim was adjudicated in March 2005.  He was 
granted service connection for the several issues on appeal.  
The Board notes that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 
490.  Thus, VA has satisfied its duty to provide notice under 
the law.

The veteran was provided the notice required by Dingess on 
several occasions, to include a December 2006 notice of 
rating action letter, and a supplemental statement of the 
case (SSOC) dated in December 2006.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The veteran had 
actual knowledge in this case.  He has cited to specific 
evidence of record and articulated specific arguments as how 
the regulations afford him a higher disability evaluation.  
He has provided specific evidence, to include medical records 
and evidence from the SSA to support his contentions.  

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
submitted numerous statements and items of evidence and 
testified in support of his claim.  See Sanders, 487 F.3d. at 
889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claim was submitted while he was on 
active duty.  Extensive STRs were available from the outset.  
VA treatment records were obtained and associated with the 
claims folder.  The veteran provided extensive private 
treatment records from several sources as well as letters 
from his private physician.  The veteran was afforded 
multiple VA examinations since 2006.  He and his spouse 
testified at a hearing at the RO. 

The Board notes that the veteran was awarded SSA disability 
benefits as he provided notice of the decision in April 2008.  
He stated that the SSA used the same records as VA to reach 
their decision.  In light of the veteran's statement, and the 
list of records included in the SSA award letter, the Board 
finds that there is no obligation to obtain the records 
relied on by SSA.  The records do appear to be included in 
the veteran's claims folder.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.



ORDER

Entitlement to a disability evaluation in excess of 30 
percent for migraine headaches is denied.

Entitlement to a disability evaluation in excess of 30 
percent for hiatal hernia is denied.

Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral disc disease is denied.

Entitlement to a 60 evaluation for undiagnosed systemic 
disease from February 1, 2005, to January 27, 2008, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a 100 evaluation for undiagnosed systemic 
disease from January 28, 2008, is granted subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a 70 percent evaluation for idiopathic 
thrombocytopenia from July 20, 2006, is granted subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a compensable disability evaluation for right 
index finger fracture is denied.

Entitlement to a compensable disability evaluation for lymph 
node biopsy scars is denied.




REMAND

A review of the claims folder shows that the veteran has not 
worked since his retirement from military service in February 
2005.  The veteran has made a number of statements that he is 
unable to work because of his several service-connected 
disabilities.  Further, his physician submitted a letter that 
was received at the Board in April 2008.  The physician said 
that the veteran was totally disabled.  

In addition, the veteran has submitted evidence of an April 
2008 decision by the SSA that determined he was totally 
disabled as of January 1, 2007.

The Board finds that the issue of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) has been raised.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider total disability based on individual 
unemployability); see also VAOPGCPREC 12-2001.  Remand is 
thus warranted for the RO to adjudicate whether the veteran 
is entitled to TDIU during the period of time when the 
schedular rating is less than total.  See VAOPGCPREC 6-96 
(because the Board would have jurisdiction over the question 
of entitlement to an extraschedular rating or a TDIU rating 
for a particular disability or disabilities raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the proper method of returning 
the case to the RO for any required further action would be 
by remand rather than referral).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the TDIU issue.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


